Order entered on April 25; 1962, denying motion to separately state and number the causes of action and to strike certain allegations of the complaint, unanimously affirmed, without costs. The suit is a stockholder’s derivative action. The title describes the plaintiff as suing in a representative capacity and also individually. However, at Special Term and on this appeal he has denied any intent to sue individually. Decision here and below has been on that basis and, accordingly, plaintiff will be deemed to have conceded that the action is limited to one of derivative origin. Concur—Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.